             Case 3:19-cv-05597-BHS Document 13 Filed 10/15/19 Page 1 of 7




 1                                                                  The Honorable Benjamin H. Settle
 2

 3

 4

 5

 6
                                         UNITED STATES DISTRICT COURT
 7                                         WESTERN OF WASHINGTON
 8   DALE GARCIA and JANA
     ARCHAMBEAU, husband and wife,                             No. 3:19-cv-05597-BHS
 9
                                                 Plaintiffs,
10
               v.
11
     THOMAS BENENATI and LORETTA                               JOINT STATUS REPORT AND
12   BENENATI, husband and wife and the                        DISCOVERY PLAN
     marital community thereof; RYAN
13   LAYTON and JANE DOE LAYTON,
     husband and wife and the marital
14   community thereof; ROBERT INGRAM
     and JANE DOE INGRAM, husband and
15   wife and the marital community thereof;
     HEATH YATES and JANE DOE YATES,
16   husband and wife and the marital
     community thereof; MATT NILES and
17   JANE DOE NILES, husband and wife and
     the marital community thereof; STATE OF
18   WASHINGTON; WASHINGTON STATE
     PARKS AND RECREATION
19   COMMISSION; JOHN and JANE DOES 1-
     20 and the marital communities thereof, and
20   ABC CORPORATIONS 1-10,
21                                            Defendants.
22

23

24             COME NOW, the Parties and pursuant to Fed.R.Civ.P. 26(f), Western District Local
25   Rule 26(f), and the Court’s Order Re Initial Disclosures, Joint Status Report, Discovery,
26   Depositions & Early Settlement, Dkt. 5, hereby submit the following Joint Status Report and
27   Discovery Plan.
      -1                                                          KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:19-cv-05597-BHS                                                           ATTORNEYS AT LAW
     1039-00012/JOINT STATUS AND DISCOVERY PLAN.docx                       801 SECOND AVENUE, SUITE 1210
                                                                            SEATTLE, WASHINGTON 98104
                                                                                PHONE: (206) 623-8861
                                                                                 FAX: (206) 223-9423
             Case 3:19-cv-05597-BHS Document 13 Filed 10/15/19 Page 2 of 7



     1. STATEMENT OF THE NATURE AND COMPLEXITY OF THE CASE.
 1
               This is a civil matter brought against a Washington State Parks Ranger, his
 2
               supervisors, and his employing agency. It involves Civil Rights Act excessive use of
 3             force and related state law tort claims. It is not complex.

 4   2. A PROPOSED DEADLINE FOR THE JOINING OF ADDITIONAL PARTIES.
 5             November 29, 2019.
 6
     3. CONSENT TO MAGISTRATE
 7
               No
 8
     4. DISCOVERY PLAN:
 9

10   (A) Initial Disclosures:

11             Initial Disclosures will be exchanged within 14 days of the date of the parties’
               discovery conference, which occurred on October 15, 2019.
12
     (B) Subjects, Timing, And Potential Phasing of Discovery:
13

14             The parties will propound and conduct discovery on the topics of liability, damages
               and affirmative defenses. There is no need at present to depart from the usual timing
15             or discovery or to create phasing.

16   (C) Electronically Stored Information:
17             Plaintiff may seek electronically stored information from Defendant State. However,
18             the parties do not anticipate that there is a large volume of ESI. At present there is no
               need for the entry of a Model Agreement Regarding Discovery of Electronically
19             Stored Information in Civil Litigation.

20   (D) Privilege Issues:
21
               Privilege issues may arise and will be dealt with in a routine fashion, including
22             contacting the Court by telephone or by motion if needed.

23   (E) Proposed Limitations on Discovery:

24             The parties do not presently foresee the need to place limits on discovery.
25
     (F) The Need For Any Discovery Related Orders.
26          The parties do not presently foresee the need to enter any discovery related orders.

27
      -2                                                         KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:19-cv-05597-BHS                                                          ATTORNEYS AT LAW
     1039-00012/JOINT STATUS AND DISCOVERY PLAN.docx                      801 SECOND AVENUE, SUITE 1210
                                                                           SEATTLE, WASHINGTON 98104
                                                                               PHONE: (206) 623-8861
                                                                                FAX: (206) 223-9423
             Case 3:19-cv-05597-BHS Document 13 Filed 10/15/19 Page 3 of 7



     5. The Parties' Views, Proposals, And Agreements re: Local Civil Rule 26(f)(1):
 1
               (A) Prompt Case Resolution:
 2

 3                        The parties will discuss prompt case resolution.

 4             (B) Alternative Dispute Resolution:
 5                        The parties are amenable to alternative dispute resolution
 6
               (C) Related Cases:
 7
                          None.
 8
               (D) Discovery management:
 9

10                        The parties will cooperate in making discovery efficient and less expensive
                          and will seek conferences with the Court if needed. We have elsewhere sought
11                        a streamlined pre-trial statement and order.

12             (E) Anticipated discovery sought;
13                        The parties will propound written discovery and take depositions.
14
               (F) Phasing motions:
15
                          The parties may file certain motions to attempt to facilitate early resolution.
16
               (G) Preservation of discoverable information:
17

18                        There are no preliminary issues in this regard.

19             (H) Privilege issues:

20                        The parties will follow Fed.R.Evid. Rule 502(b).
21
               (I)        Model Protocol for Discovery of ESI; and;
22
                          While this case may involve some ESI, the parties at present do not anticipate
23                        the need for the Model Protocol.

24             (J) alternatives to Model Protocol.
25
                          Not applicable.
26

27
      -3                                                            KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:19-cv-05597-BHS                                                             ATTORNEYS AT LAW
     1039-00012/JOINT STATUS AND DISCOVERY PLAN.docx                         801 SECOND AVENUE, SUITE 1210
                                                                              SEATTLE, WASHINGTON 98104
                                                                                  PHONE: (206) 623-8861
                                                                                   FAX: (206) 223-9423
             Case 3:19-cv-05597-BHS Document 13 Filed 10/15/19 Page 4 of 7



     6. The date by which discovery can be completed.
 1
               90 days before trial.
 2

 3   7. Whether the case should be bifurcated by trying the liability issues before the damages
     issues, or bifurcated in any other way.
 4
               Defendant reserves the right to seek bifurcation for issues, or parties, or both.
 5
     8. Whether the pretrial statements and pretrial order called for by Local Civil Rules 16(e),
 6
     (h), (i), and (k), and 16.1 should be dispensed with in whole or in part for the sake of economy.
 7
               The parties request that the Court dispense with all requirements of the pre-trial
 8             statements and order, except for the witness lists and exhibit lists.
 9   9. Any other suggestions for shortening or simplifying the case.
10
               None.
11
     10. The date the case will be ready for trial.
12
               October 1, 2020
13

14   11. Whether the trial will be jury or non−jury.

15             Jury

16   12. The number of trial days required.
17             Five
18
     13. The names, addresses, and telephone numbers of all trial counsel.
19
               For Plaintiffs:
20
               Mark Leemon
21
               Leemon + Royer, PLLC
22             403 Columbia Street, Suite 500
               Seattle, WA 98104
23             Tel: 206-269-1100

24             Thomas B. Vertetis
               Pfau Cochran Vertetis Amala, PLLC
25
               911 Pacific Ave. Ste. 200
26             Tacoma, WA 98402
               Tel: 253-777-0799
27             For Defendants:
      -4                                                         KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:19-cv-05597-BHS                                                          ATTORNEYS AT LAW
     1039-00012/JOINT STATUS AND DISCOVERY PLAN.docx                      801 SECOND AVENUE, SUITE 1210
                                                                           SEATTLE, WASHINGTON 98104
                                                                               PHONE: (206) 623-8861
                                                                                FAX: (206) 223-9423
             Case 3:19-cv-05597-BHS Document 13 Filed 10/15/19 Page 5 of 7




 1             Stewart A. Estes and Jeremy W. Culumber
               Keating, Bucklin & McCormack, Inc., P.S.801 Second Avenue, Suite 1210
 2
               Seattle, WA 98104
 3             Phone: (206) 623-8861

 4   14. The dates on which the trial counsel may have complications to be considered in setting
     a trial date.
 5
     Plaintiffs:
 6

 7   2020: May 5-May 19; June 16-June 20; July 21 – October 1; December 1-25

 8   2021: February 1- March 20
 9   Defendants:
10
               August 17 to September 4, 2020
11
               November 17 to December 11, 2020
12
     15. Service.
13

14             All parties have been served or have accepted service.

15   16. Whether any party wishes a scheduling conference before the Court enters a scheduling
     order in the case.
16
            No
17   17. The date(s) that each and every nongovernmental corporate party filed its disclosure
18   statement pursuant to Fed. R. Civ. P. 7.1 and Local Rule 7.1.

19             Not applicable.

20
               DATED: October 15, 2019
21
                                                       KEATING, BUCKLIN & McCORMACK, INC., P.S.
22

23
                                                       By: /s/ Stewart A. Estes
24
                                                       Stewart A. Estes, WSBA #15535
25                                                     Jeremy W. Culumber, WSBA #35423
                                                       Special Assistant Attorneys General for Defendants
26                                                     Thomas Benenati And Loretta Benenati, Ryan Layton
                                                       And Jane Doe Layton, Robert Ingram And Jane Doe
27                                                     Ingram, Heath Yates and Jane Doe Yates, Matt Niles
      -5                                                               KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:19-cv-05597-BHS                                                                ATTORNEYS AT LAW
     1039-00012/JOINT STATUS AND DISCOVERY PLAN.docx                            801 SECOND AVENUE, SUITE 1210
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                     PHONE: (206) 623-8861
                                                                                      FAX: (206) 223-9423
             Case 3:19-cv-05597-BHS Document 13 Filed 10/15/19 Page 6 of 7



                                                       and Jane Doe Niles, State Of Washington, And
 1                                                     Washington State Parks And Recreation Commission
 2
                                                       801 Second Avenue, Suite 1210
 3                                                     Seattle, WA 98104
                                                       Phone: (206) 623-8861
 4                                                     Fax: (206) 223-9423
                                                       Email: sestes@kbmlawyers.com
 5

 6
                                                       LEEMON + ROYER
 7

 8                                                     _/s/ Mark Leemon______________________
                                                       Mark Leemon, WSBA #5005
 9                                                     Counsel for Plaintiff
10                                                     403 Columbia St., Ste. 500
                                                       Seattle, WA 98104
11                                                     (206) 269-1100
                                                       leemon@leeroylaw.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27
      -6                                                              KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:19-cv-05597-BHS                                                               ATTORNEYS AT LAW
     1039-00012/JOINT STATUS AND DISCOVERY PLAN.docx                           801 SECOND AVENUE, SUITE 1210
                                                                                SEATTLE, WASHINGTON 98104
                                                                                    PHONE: (206) 623-8861
                                                                                     FAX: (206) 223-9423
             Case 3:19-cv-05597-BHS Document 13 Filed 10/15/19 Page 7 of 7




 1                                            CERTIFICATE OF SERVICE

 2             I hereby certify that on October 15, 2019, by prior agreement, I electronically served

 3   the foregoing to the following:

 4
               Attorneys for Plaintiffs
 5
               Mark Leemon, WSBA #5005
 6
               Leemon + Royer, PLLC
 7             403 Columbia Street, Suite 500
               Seattle, WA 98104
 8             Tel: 206-269-1100
               Fax: 206-269-7424
 9             Email: leemon@leeroylaw.com
               diane@leeroylaw.com
10

11             Attorneys for Plaintiffs

12             Thomas B. Vertetis, WSBA # 29805
               Pfau Cochran Vertetis Amala, PLLC
13             911 Pacific Ave. Ste. 200
14             Tacoma, WA 98402
               Tel: 253-777-0799
15             Fax: 253-627-0654
               Email: tom@pcvalaw.com
16             jeanne@pcvalaw.com
17

18
     DATED: October 15, 2019
19

20

21                                                      /s/ Stewart A. Estes
                                                        Stewart A. Estes, WSBA #15535
22                                                      Special Assistant Attorney General               for
                                                        Defendants
23                                                      801 Second Avenue, Suite 1210
                                                        Seattle, WA 98104
24                                                      Phone: (206) 623-8861
25                                                      Fax: (206) 223-9423
                                                        Email: sestes@kbmlawyers.com
26

27
      -7                                                        KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:19-cv-05597-BHS                                                         ATTORNEYS AT LAW
     1039-00012/JOINT STATUS AND DISCOVERY PLAN.docx                     801 SECOND AVENUE, SUITE 1210
                                                                          SEATTLE, WASHINGTON 98104
                                                                              PHONE: (206) 623-8861
                                                                               FAX: (206) 223-9423
